PER CURIAM:
Rehearing was granted, 613 F.2d 137 (5 Cir. 1979), vacating our panel opinion, 607 F.2d 117 (5 Cir. 1979), which had affirmed the ruling of the district court. The district court affirmed the bankruptcy court’s denial of the appellant’s Fed.R.Civ.P. 60(b) motion seeking relief from a judgment of the district court approving a settlement by the trustee previously approved by the bankruptcy court. After reviewing the contentions of the appellants once again in the light of the record, we reinstate the prior panel opinion. The appellee’s motion for assessment of attorney fees against the appellants for frivolous appeal is denied.
AFFIRMED.